— In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Queens County (Módica, J.), dated January 31, 2008, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court correctly concluded that the events on which the petitioner relied in support of her petition for an order of protection either were not relatively contemporaneous to the petition (see Matter of Hall v Hall, 45 AD3d 842, 843 [2007]; Matter of Ann P. v Nicholas C.P., 44 AD3d 776, 776-777 [2007]; Matter of Thomas v Thomas, 32 AD3d 521, 521 [2006]; Matter of Ashley P., 31 AD3d 767, 768-769 [2006]; Swersky v Swersky, 299 AD2d 540, 541 [2002]; Yoba v Yoba, 183 AD2d 418 [1992]) or, with respect to an alleged incident in June 2007 did not constitute a family offense (see Family Ct Act § 812).
The petitioner’s remaining contentions are without merit. Rivera, J.E, Lifson, Miller and Eng, JJ., concur.